Los hechos están expresados en la opinión.
El Juez Asociado Se. Ald'bey,
emitió la opinión del tribunal.
En este pleito, que versa sobre tercería de bienes mue-bles, ha presentado el abogado de la parte apelada N. Santini & Co. moción con súplica de que-desestimemos el recurso de apelación establecido por la parte demandante contra la' sen-tencia que lo resolvió definitivamente, fundada en que ha-biéndose dictado la sentencia en 2 de marzo de 1917, siendo notificada el mismo día al demandante, éste dejó transcurrir el término, de diez días que para apelarla le concede-la sec-ción 19 de la Ley de 14 de marzo de 1907 promulgada ...para determinar el procedimiento en los casos de tercería sobre bienes muebles y para otros fines, y no estableció su apela-ción hasta el día 28 del mismo mes y año, después de trans-curridos dichos diez días. Estos hechos están justificados con certificaciones del secretario de la corte inferior.
La Ley de' 14 de marzo de' 1907 citada por el peticiona-rio reguló el procedimiento en los casos de tercería sobre bienes muebles, que fué aplicable a las tercerías de bienes inmuebles por la ley de 12 de marzo de 1908, y según la .see-*651ción 19 de, aquella ley “contra las sentencias dictadas en los juicios de tercería, podrá apelarse en el término de diez días, y en la forma dispuesta por el Código de Enjuiciamiento Civil, para las apelaciones en general.”
Según este precepto el término para apelar sentencias en casos de tercería es solamente de diez días y el Código de Enjuiciamiento Civil sólo es aplicable en estos pleitos en cuanto a la manera de formalizar la apelación, o sea entre-gando al secretario de la corte en que fué dictada la senten-cia un escrito manifestando que se apela de ella y presen-tando idéntica manifestación a la parte contraria o a su abo-gado (artículo 296 del Código de Enjuiciamiento Civil), y también en cuanto a los procedimientos subsiguientes.
El término para apelar sentencias en casos de tercerías está fijado por la ley antes citada y no por el artículo 295 del Código de Enjuiciamiento Civil de 1904, enmendado 'en 1908 y por la ley No. 70 de 1911 para las apelaciones a que dicho artículo se refiere. '
Como la apelación en este caso se estableció después del término legal de diez días, debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.